Citation Nr: 1011878	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  07-06 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for hypertension.    

2.  Entitlement to service connection for bronchial asthma, 
to include as secondary to service-connected sinusitis.

3.  Entitlement to service connection for fatigue, to include 
as secondary to service-connected sinusitis.

4.  Entitlement to service connection for a gastrointestinal 
disability, to include as secondary to service-connected 
sinusitis.

5.  Entitlement to service connection for hyperlipidemia, to 
include as secondary to service-connected sinusitis.

6.  Entitlement to service connection for an acquired 
psychiatric disability, to include major depressive disorder.

7.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for schizophrenia.

8.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).
    

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to April 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from May 1996 and May 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The May 1996 rating decision found new and material evidence 
had not been submitted to reopen the hypertension and 
schizophrenia claims and denied service connection for 
fatigue, bronchial asthma, and a gastrointestinal disorder.

The May 2006 claim denied service connection for 
hyperlipidemia and major depression and entitlement to a 
TDIU.  This decision also found new and material evidence had 
not been submitted to reopen the hypertension, schizophrenia, 
bronchial asthma, and fatigue claims.  As will be discussed 
below, the March 2009 Board remand recharacterized the 
bronchial asthma and fatigue claims to no longer require the 
submission of new and material evidence.

In March 2009, the Board remanded this case for additional 
development, and the case has been returned for further 
appellate review.

In May 2008, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

As discussed in the prior remand, the May 1996 rating 
decision denied service connection  for bronchial asthma, 
hypertension, fatigue, schizophrenia, and a gastrointestinal 
disorder.  The Veteran submitted a notice of disagreement and 
a statement of the case was furnished on these issues in July 
1996.  A confirmed rating decision was issued in July 1996 
and again the Veteran submitted a notice of disagreement.  
The Veteran submitted a VA Form 9 perfecting his appeal of 
these disabilities in August 1996.  A local RO hearing was 
scheduled for June 1997.  A June 1997 report of contact 
signed by the Veteran's representative indicates that the 
Veteran was canceling the hearing and was not rescheduling at 
that time.  It was noted that the claim would be resubmitted 
with a medical opinion to support the claimed disabilities as 
residuals of medication taken for service-connected 
disabilities.

On review, the Board determined that the Veteran perfected an 
appeal of the issues listed on the July 1996 statement of the 
case.  See 38 C.F.R. § 20.200 (2009).  Although the June 1997 
statement indicates the Veteran was canceling his hearing and 
would resubmit his claim with a medical opinion, there is no 
indication that the Veteran actually intended to withdraw his 
appeal at that time.  Consequently, the Board found that the 
issues of service connection for bronchial asthma, fatigue, 
hypertension and gastrointestinal disorder remain on appeal 
from the May 1996 rating decision.  

Because the claims for service connection for bronchial 
asthma, fatigue, and a gastrointestinal disorder were no 
longer subject to a prior, final denial, the Board 
recharacterized them as original claims in the March 2009 
remand.  However, because the hypertension claim was 
previously denied by a rating decision dated in July 1990, 
the Board found that new and material evidence was needed to 
reopen this claim.  See 38 C.F.R. § 3.156(c) (2009).  With 
regard to the schizophrenia claim, the Board noted that the 
issue of whether new and material evidence was submitted to 
reopen the claim had been adjudicated by the Board in 
February 2006; thus, any outstanding claim was subsumed by 
the final Board decision.  See 38 C.F.R. § 20.1104; see also 
Chisem v. Gober, 10 Vet. App. 526 (1997); Donovan v. West, 
158 F.3d 1377 (Fed. Cir. 1998).

The Board has recharacterized the issue of entitlement to 
service connection for major depressive disorder to more 
broadly include entitlement to service connection for an 
acquired psychiatric disability, to include major depressive 
disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (holding that when a claimant makes a claim, he is 
seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled).  However, the Board 
must specifically note that the issue of entitlement to 
service connection for an acquired psychiatric disability 
does not include the disability of schizophrenia and, to that 
extent, can be distinguished from the situation in Clemons.  
Clemons concerned VA's failure to consider a claim of 
entitlement to service connection for a psychiatric 
disability other than the one specifically claimed, even 
though it shared the psychiatric symptomatology for which the 
Veteran was seeking service connection.  In the case at hand, 
however, VA adjudicated the claim of entitlement to service 
connection for schizophrenia in a July 1990 rating decision, 
the Veteran was notified of the denial of this claim and of 
how to perfect an appeal, and he chose not to do so.  In 
addition, as noted above, the issue of whether new and 
material evidence had been submitted to reopen the claim of 
entitlement to service connection for schizophrenia was 
adjudicated by the Board in February 2006.  Thus, unlike 
Clemons, this is not a case in which VA has ignored the issue 
of entitlement to service connection for schizophrenia.  
Because the July 1990 rating decision only appears to 
contemplate schizophrenia, the Board will not reclassify the 
claim of entitlement to service connection for an acquired 
psychiatric disability (other than schizophrenia) as a new 
and material evidence claim.  Thus, schizophrenia is the only 
psychiatric disorder that is subject to the new and material 
evidence requirement.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for an 
acquired psychiatric disability, whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for schizophrenia, and entitlement to a 
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 1990 rating decision, the RO denied the 
appellant's original claim of entitlement to service 
connection for hypertension.  

2.  Evidence submitted since the July 1990 decision does not 
bear directly and substantially upon the specific matter 
under consideration; is cumulative of previously submitted 
evidence; and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The Veteran did not exhibit symptoms of bronchial asthma 
disability in service; bronchial asthma is not etiologically 
related to any injury or disease during the Veteran's active 
service; and bronchial asthma is not causally related to or 
aggravated by any service-connected disability.

4.  The Veteran has not been diagnosed with a disability that 
is manifested by fatigue that is related to his military 
service or is secondary to any service-connected disability. 

5.  The Veteran did not exhibit symptoms of a 
gastrointestinal disability in service; a gastrointestinal 
disability is not etiologically related to any injury or 
disease during the Veteran's active service; and a 
gastrointestinal disability is not causally related to or 
aggravated by any service-connected disability.

6.  Hyperlipidemia is not considered a disability for VA 
compensation purposes.


CONCLUSIONS OF LAW

1.  The evidence received since the July 1990 rating decision 
is not new and material; thus, the claim of entitlement to 
service connection for hypertension is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2001).

2.  Bronchial asthma was not incurred in or aggravated by 
active service, and was not proximately due to or aggravated 
by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

3.  A disability manifested by fatigue was not incurred in or 
aggravated by active service, and was not proximately due to 
or aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

4.  A gastrointestinal disability was not incurred in or 
aggravated by active service, and was not proximately due to 
or aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

5.  Hyperlipidemia is not a disease, disability, or injury 
for which applicable law permits compensation or service 
connection.  38 U.S.C.A. §§ 101(16), 105(a), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra. 
 
The VCAA also requires, in the context of a claim to reopen, 
that the Secretary look at the bases for the denial in the 
prior decision and describe what evidence would be necessary 
to substantiate that element (or elements) that was found 
insufficient to establish service connection in the previous 
denial.  The appellant must also be notified of what 
constitutes both 'new' and 'material' evidence to reopen the 
previously denied claim.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that, except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim, the burden of proving 
harmful error must rest with the party raising the issue; the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process; and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes that a June 2005 letter was sent in connection with the 
hypertension, fatigue, and bronchial asthma claims, while a 
December 2005 letter was sent in connection with these claims 
as well as the hyperlipidemia claim.  The appellant was 
advised in these letters of his and VA's responsibilities 
under VCAA, to include what evidence should be provided by 
him and what evidence should be provided by VA.  A May 2006 
letter further advised the Veteran as to the type of evidence 
needed to substantiate both the disability rating and 
effective date elements of his claims, pursuant to the 
Court's holding in Dingess, supra.  

The July 2005 letter also advised the Veteran that his claim 
of entitlement to service connection for hypertension had 
been previously denied because this condition was not found 
to have been incurred in or aggravated by his military 
service.  He was informed of the need to submit new and 
material evidence to reopen this claim, and he was advised of 
the type of evidence that would be considered new and 
material.  See Kent, supra.  

The Board notes that no completely adequate letter was issued 
prior to the May 1996 adjudication of the hypertension, 
fatigue, bronchial asthma, and gastrointestinal disorder 
claims.  The Board notes, however, that the hypertension, 
fatigue, and bronchial asthma claims were subsequently 
readjudicated in the May 2006 rating decision, the January 
2007 statement of the case, and the June 2007, November 2007, 
and October 2009 supplemental statements of the case.  Thus, 
any deficiencies in the timeliness of the notice letters with 
respect to these three claims is not prejudicial.  Likewise, 
the untimeliness of the May 2006 Dingess letter is not 
prejudicial because the claims at issue were readjudicated in 
the January 2007 statement of the case and the June 2007, 
November 2007, and October 2009 supplemental statements of 
the case.

The Board notes that the VCAA notice letters discussed above 
do not apply to the gastrointestinal disability claim, as 
this claim was not re-raised in connection with the May 2006 
rating decision.  The VCAA was not in effect at the time of 
the May 1996 rating decision, and proper VCAA notice was not 
provided.  The Board must therefore consider the adequacy of 
any notice letter that was sent in connection with the July 
1995 claim.

In August 1995, the Veteran was sent a duty to assist letter 
notifying him that he needed to provide medical evidence to 
show how his claimed disabilities are related to his service-
connected disability of maxillary sinusitis (which was the 
basis of his July 1995 claim).  He was notified to complete a 
VA Form 21-4142, Authorization for Release of Information, if 
he needed assistance in obtaining this information.  To the 
extent that this letter notified the Veteran that he needed 
to submit evidence demonstrating a relationship between his  
service-connected sinusitis and his gastrointestinal 
disability, and that it instructed him to fill out an 
authorization form if he required VA's assistance in 
obtaining records, the Board considers this letter to loosely 
satisfy the duty to notify.  Nonetheless, the Board will 
undertake prejudicial error analysis in connection with the 
claim of entitlement to service connection for a 
gastrointestinal disability.

To this end, the Board notes that the Veteran was able to 
fully participate in the development of his gastrointestinal 
disability claim.  The Board notes that the Veteran 
submitted, or informed VA of, evidence that he believed would 
aid in establishing a link between his gastrointestinal 
disability and his service-connected sinusitis.  The Veteran 
has submitted personal statements explaining his theory of 
entitlement, and he has demonstrated his awareness of the 
need to send in medical records documenting his treatment for 
a gastrointestinal disability.  While the issue of 
entitlement to service connection for a gastrointestinal 
disability was not discussed during the personal hearing, as 
it was not clear at that time that the issue had been 
perfected for appeal and no outstanding hearing request was 
of record, the Board made clear in its March 2009 remand that 
development should be conducted in connection with this 
claim.  

As noted above, the Veteran has presented essentially the 
same theory of entitlement to service connection for a 
gastrointestinal disability as for the remaining claims.  
Specifically, the Veteran believes these disabilities 
resulted from medication the Veteran was taking in connection 
with his service-connected sinusitis.  The Veteran's 
responses to VCAA development letters do not suggest that he 
believed the procedural and evidentiary requirements were 
different for the gastrointestinal disabilities claim than 
for the remaining claims for which he was provided proper 
notice.  Furthermore, the Board notes that the Veteran is 
being represented by a Veterans' Service Organization, 
Disabled American Veterans, and the Board presumes that this 
organization was aware of the types of information and 
evidence that are needed in order to substantiate the 
Veteran's claim.  Therefore, the Board does not find 
prejudice to the Veteran in adjudicating the claim of 
entitlement to service connection for a gastrointestinal 
disability.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  Specifically, the Board finds that all 
obtainable evidence identified by the Veteran relative to the 
issues on appeal has been obtained and associated with the 
claims folder.  In particular, the Board notes that the RO 
obtained the Veteran's service treatment records, his VA 
medical records, and his identified private medical records.  
The Board further notes that VA requested the Veteran's 
Social Security Administration (SSA) records and were 
notified by the SSA in May 2009 that they had been destroyed 
and were thus unavailable.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  

The RO arranged for the Veteran to undergo a VA examination 
in connection with his bronchial asthma claim in June 2009.  
The Board finds that the resulting examination report is 
considered adequate for the purpose of determining the 
bronchial asthma claim decided herein.  This report reflects 
that the examiner reviewed the claims folder, including 
relevant in-service and post-service treatment records, and 
that the examiner is a physician who is qualified to review 
the evidence of record and provide the requested medical 
opinion.  During the examination, the examiner elicited from 
the Veteran his history of complaints and symptoms, and 
provided clinical findings detailing the results of this 
examination.  The examiner explained her conclusion through 
citation to pertinent medical principles and the facts of the 
Veteran's case.  For these reasons, the Board concludes that 
the June 2009 examination report in this case provides an 
adequate basis for a decision.

With respect to the new and material evidence claim, the 
Board notes that, until a claim is reopened, VA does not have 
a duty to provide a medical examination or obtain a medical 
opinion.  See 38 C.F.R. § 3.159(c)(1).  As will be discussed 
in greater detail below, the Board finds that new and 
material evidence has not been received to reopen the claim 
of entitlement to service connection for hypertension.  
Therefore, a medical opinion on this issue is not necessary.  

With respect to the remaining service connection claims 
decided herein, the Board notes that the Veteran has not been 
provided a VA examination for the claims of entitlement to 
service connection for fatigue, a gastrointestinal 
disability, or hyperlipidemia.  However, the Board finds that 
examinations are not necessary to decide these claims.  

With respect to the fatigue claim, the Board finds that an 
examination is not necessary because there is no lay evidence 
suggesting a continuity of symptomatology between his claimed 
fatigue and his military service, and no competent medical 
evidence otherwise suggesting a relationship between the 
claimed fatigue and either service or a service-connected 
disability.  Furthermore, as will be discussed below, the 
Veteran himself has suggested that he believes his fatigue is 
a side effect of his heart medication.  However, because the 
Veteran has not been service-connected for a heart 
disability, the Board finds a VA examination for the 
Veteran's complaints of fatigue is not warranted.

The Board finds that a VA examination is not warranted with 
respect to the claim of service connection for a 
gastrointestinal disability because there is no evidence, 
either in the form of medical records or lay testimony, of a 
gastrointestinal disability in service or for many years 
thereafter.  Nor is there medical evidence supporting the 
Veteran's belief that his sinus medication has caused his 
gastrointestinal disability.

The Board also finds that a VA examination is not necessary 
in order to decide the hyperlipidemia claim.  As will be 
discussed below, hyperlipidemia is considered to be a lab 
reading rather than a disability, and the Veteran has not 
submitted evidence of a disability that has resulted from 
hyperlipidemia.  Therefore, a VA examination is not 
warranted.

With respect to the Veteran's own opinion on these disorders, 
the Board recognizes that there are instances in which lay 
testimony can satisfy the requirements of McLendon.  For 
example, a lay person may be competent to offer testimony on 
certain medical matters, such as describing symptoms 
observable to the naked eye, or even diagnosing simple 
conditions such as a dislocated shoulder.  However, as a lay 
person, he is not competent to offer an opinion on complex 
medical questions, such as determining the underlying 
etiology of his claimed gastrointestinal disability or to 
diagnose disabilities manifested by fatigue or 
hyperlipidemia.  Therefore, this is not a case in which the 
Veteran's beliefs alone can serve to satisfy the requirements 
of McLendon.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).

The evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  New and Material Evidence

In general, Board decisions which are unappealed become 
final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2009).  A 
final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

Effective August 29, 2001, the provisions of 38 C.F.R. § 
3.156 were amended, and the standard for finding new and 
material evidence has changed as a result.  66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a) (2009)).  However, this change in the law is not 
applicable in this case, because the appellant's claim was 
not filed on or after Aug. 29, 2001, the effective date of 
the amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 
2001).  (As noted above, this appeal has arisen from a May 
1996 rating decision.)  Accordingly, the Board will proceed 
to determine whether new and material evidence has been 
submitted to reopen the appellant's claim for service 
connection in this matter without regard to the new version 
of 38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the appellant has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

In a July 1990 rating decision, the RO denied the appellant's 
original claim of entitlement to service connection for 
hypertension.  This denial was based on the RO's finding that 
the Veteran's service treatment records were "entirely 
negative as to any Cardiovascular disability in military 
service nor within the presumptive period following 
discharge." 

The evidence that was of record at the time of the July 1990 
rating decision included service treatment records and post-
service medical evidence.  As noted above, the service 
treatment records do not reflect that the Veteran ever 
complained of or sought treatment for a cardiovascular 
disability during service, and his pre-induction and 
separation examination reports from September 1952, April 
1953, and April 1955 reflect no such disability.  The 
earliest evidence of hypertension appears in a June 1957 VA 
examination report that diagnoses mild hypertension.  The 
Veteran had not alleged hypertension prior to this 
examination, and there was no earlier medical evidence of 
hypertension either during service or within the one-year 
presumptive period following the Veteran's April 1955 
separation from service.  The evidence on file at the time of 
the July 1990 decision did not include a competent medical 
opinion linking the Veteran's hypertension to his military 
service.

Thus, in order to reopen this claim, the Veteran must submit 
evidence that has not previously been submitted to agency 
decision makers which establishes that the Veteran had a 
cardiovascular disease in service or that he had hypertension 
within one year of separation from service.  

Since the most recent final denial of this claim, the Veteran 
has resubmitted copies of his service treatment records and 
the post-service medical evidence that is mentioned above.  
It does not contain any information that was not of record at 
the time of the July 1990 rating decision.  Therefore, this 
evidence is not considered new, as it was already of record 
and had been considered in connection with the Veteran's 
service connection claim for hypertension at the time of the 
July 1990 rating decision.

The Veteran has also submitted a large volume of VA and 
private medical records from the decades following his 
separation from service.  Much of this evidence is from the 
1980s, 1990s, and 2000s and does not bear directly and 
substantially upon the specific matter under consideration.  
That is, this new evidence does not reflect that the Veteran 
had hypertension during service or within one year of 
separation therefrom.  

Nor has the Veteran submitted a physician's opinion 
suggesting a link between his military service and his 
hypertension.  At his May 2008 hearing, the Veteran testified 
to his belief that his hypertension was caused by various 
medications he was given.  He specifically cited Desyrel 
(which he appears to be taking for his psychiatric 
conditions) and medications he was given for his service-
connected rhinitis and sinusitis.  The Board notes the 
Veteran's current contention, irrespective of whether it was 
considered expressly by the RO at the time of the initial 
denial of service connection, does not raise a new claim.  
See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) 
(holding that 'although there may be multiple theories or 
means of establishing entitlement to a benefit for a 
disability, if the theories all pertain to the same benefit 
or the same disability, they constitute the same claim.').  
In other words, a separate theory of entitlement (as opposed 
to a separate diagnosis) is not a new claim, and must be 
addressed as part of the current claim.  See Bingham v. 
Principi, 18 Vet. App. 470 (2004) aff'd sub nom. Bingham v. 
Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Ashford v. Brown, 
10 Vet. App. 120 (1997).  Nevertheless, the Board recognizes 
that, while asserting a new theory of entitlement does not 
automatically require VA to reopen a previously denied claim, 
it is possible that the Veteran's lay contentions may 
constitute new and material evidence under the facts and 
circumstances of a particular case.

In the case at hand, the Board has thoroughly reviewed the 
Veteran's medical records and can find no indication that a 
medical professional has ever asserted a link between the 
Veteran's medications and his hypertension.  The only 
evidence of a link between the Veteran's medications and his 
hypertension comes from the Veteran's own testimony.  The 
Board recognizes that there are instances in which lay 
testimony can provide probative evidence in medical matters.  
A lay person may be competent to offer testimony on certain 
medical matters, such as describing symptoms observable to 
the naked eye, or even diagnosing simple conditions such as a 
dislocated shoulder.  See Jandreau, supra. (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  A 
lay person is not, however, competent to offer an opinion on 
complex medical questions, such as finding an etiological 
relationship between medication usage and hypertension.  This 
is especially the case when the Veteran has been taking 
medication for service-connected and nonservice-connected 
conditions.  Therefore, this is not a case in which the 
Veteran's beliefs alone can serve to establish any 
association between his sinus medication usage and 
hypertension.  See Jandreau, supra.  

The Board therefore concludes that the Veteran's testimony 
concerning a link between his sinus medications and 
hypertension is not competent and thus does not qualify as 
new and material evidence.  The Board also finds that the 
competent evidence that has been added to the record is not 
material, as it does not bear directly and substantially upon 
the specific matter under consideration; is cumulative or 
redundant; and, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

In short, the Board concludes that new and material evidence 
has not been received to reopen the previously denied claim 
of entitlement to service connection for hypertension.  
Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

III.  Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service" - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).   

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2009).  The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability and not due to the natural progress of 
the nonservice-connected disease.  Allen v. Brown, 7 Vet. 
App. 439 (1995). 
 
Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen for secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by service-connected disability.  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.  However, 
given the possibility that these changes could potentially be 
interpreted as substantive, and because the Veteran's claim 
was pending before the regulatory change was made, the Board 
will apply the version of 38 C.F.R. § 3.310 that was in 
effect before the change, which arguably favors the claimant.

Service connection may also be granted for chronic 
disabilities, such as hypertension and psychoses, if such are 
shown to have been manifested to a compensable degree within 
one year after the Veteran was separated from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A.  Bronchial Asthma

The Veteran has claimed entitlement to service connection for 
bronchial asthma.  He essentially claims that this condition 
developed as a result of his military service, to include as 
due to a penicillin shot he received in service, or secondary 
to his service-connected sinusitis.  At his May 2008 hearing, 
the Veteran testified that he believes the congestion and 
other difficulties that were caused by the sinusitis led to 
his asthma.  

The Veteran's service treatment records reflect that his 
lungs and chest were found to be clinically normal on pre-
induction examinations in September 1952 and April 1953 and 
on a separation examination from April 1955.  The Veteran's 
in-service chronic rhinitis and sinusitis are well-documented 
in his service treatment records.  In addition, service 
treatment records from April 1954 and August 1954 also 
reflect that he complained of chest pain.  However, a July 
1954 chest x-ray was negative.  The Veteran's service 
treatment records do not diagnose or otherwise indicate that 
the Veteran may have had bronchial asthma.  

Following service, VA chest x-rays from June 1955 and June 
1957 were essentially normal.  June 1957 and June 1970 VA 
examination reports note that the Veteran's lungs were clear 
to percussion and auscultation, and that the shape of his 
chest was normal.  An August 1989 chest x-ray was taken 
following complaints of chest pain, but it was also normal.

The earliest post-service medical evidence of bronchial 
asthma appears in a March 1994 private medical record.  This 
record reflects that the Veteran reported a history of 
bronchitis since 1980.  An October 1994 private medical 
record diagnoses bronchial asthma.  A January 1995 record 
notes that the Veteran has a history of asthma in the past, 
for which he was on a spray as needed, but it does not 
indicate how long the Veteran has had bronchial asthma.  

The Veteran underwent a VA examination to determine the 
etiology of his bronchial asthma in June 2009.  The resulting 
examination report concluded that it is less likely as not 
that the Veteran's current bronchial asthma is related to his 
complaints during active military service or his service-
connected sinusitis.  In explaining this opinion, the 
examiner noted that the Veteran's service treatment records 
had documentation for chronic vasomotor rhinitis and 
sinusitis dated in November 1953 and July 1954, but there was 
no documentation of bronchial asthma.  She also noted that 
the April 1955 separation examination had documentation for 
chronic rhinitis and sinusitis, without any mention of 
bronchial asthma.  Further, she stated that there is no 
information in the medical literature indicating that 
sinusitis causes asthma.  

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, his 
knowledge and skill in analyzing the data, and his medical 
conclusion.  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions are 
within the province of the adjudicator.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  Whether a physician provides 
a basis for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In the case at hand, the June 2009 VA examination was 
conducted by a physician who is professionally qualified to 
evaluate the Veteran and render the requested medical 
opinion.  This opinion was based upon review of the claims 
folder, including the Veteran's service treatment records and 
post-service medical records, interview of the Veteran, and 
examination of the Veteran.  The examiner discusses her 
findings in the resulting examination report and provides a 
rationale for her conclusion.  Therefore, the Board finds 
this opinion to be highly probative to the matter at hand.

The Board notes that the only etiology opinion that has been 
submitted by the Veteran is his own belief that there is a 
link between his bronchial asthma and military service, 
including as an allergic reaction to penicillin he was given 
in service or as secondary to his service-connected 
sinusitis.  As discussed above, there are instances in which 
lay testimony can serve to establish an association between 
service and the claimed disability for the purpose of 
establishing service connection.  However, the Veteran, as a 
lay person, is not competent to offer an opinion on a matter 
clearly requiring medical expertise, such as establishing a 
causal relationship between sinusitis and bronchial asthma, 
or penicillin and bronchial asthma.  See Jandreau, supra.  
Therefore, this is not a case in which the appellant's lay 
beliefs alone can serve to establish entitlement to service 
connection for bronchial asthma.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993).

Finally, accepting the Veteran's March 1994 medical history 
statement indicating that his bronchitis began in 1980, the 
Board notes that there is still a 25 year gap between the 
Veteran's separation from service and his bronchial asthma.  
Evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In short, the Board finds that service connection for 
bronchial asthma, either directly or as secondary to service-
connected sinusitis, is not warranted.  As the preponderance 
of the probative evidence of record is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable, and service 
connection must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

B.  Fatigue

The Veteran has also claimed entitlement to service 
connection for fatigue, which he also believes may have 
resulted from his military service, including the penicillin 
shot, or secondary to his service-connected sinusitis.  More 
specifically, the Veteran contends that his fatigue was 
caused by his heart medication.  

The Veteran's service treatment records, including his pre-
induction examinations from September 1952 and April 1953 and 
his separation examination from April 1955, do not reflect 
findings of fatigue.  His service treatment records do not 
otherwise reflect that he ever complained of or sought 
treatment for fatigue.  

In terms of a post-service complaint of fatigue, the Veteran 
reported general malaise during a September 1962 personal 
hearing and during an August 1989 VA medical evaluation.  No 
complaint or finding of fatigue was noted on the June 1957 or 
June 1970 VA examination reports.  As noted above, he 
testified at his May 2008 hearing that his doctor told him 
his heart medication was causing fatigue.  The Veteran stated 
that he was no longer taking that specific pill, but his 
testimony suggests his new heart medication also causes 
fatigue.

The Board has carefully reviewed the record, but finds no 
probative evidence of a current diagnosis of a disability 
manifested by fatigue.  While the Board has considered the 
Veteran's claim of a connection between his in-service 
allergic reaction to penicillin and his fatigue, or between 
his service-connected sinusitis and fatigue, the Board notes 
that such complaints of fatigue have not been attributed to 
an underlying pathology.  The Board also notes that the 
Veteran himself has not identified a specific disability to 
which he believes his fatigue is related.  The Court has held 
that a symptom alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  In short, in the absence of a current disability 
that is manifested by fatigue, service connection cannot be 
granted.  

Moreover, even if the Veteran's fatigue was considered a 
disability for which service-connected could be established, 
there is no lay evidence suggesting the onset of this 
disability in service, and no medical evidence otherwise 
linking it to service or a service-connected disability.  The 
Board again notes that the Veteran's testimony indicates that 
his fatigue is caused by heart medication.  The Board notes, 
however, that the Veteran has not been service-connected for 
a heart disease.  Therefore, service connection for fatigue 
would not be established on that basis. 

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for fatigue, to include entitlement to service 
connection for a disability manifested by fatigue, either on 
a direct or secondary basis.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine is inapplicable, and service connection must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra. 

C.  Gastrointestinal Disability

The Veteran has also claimed entitlement to service 
connection for a gastrointestinal disability.  He has cited 
his military service, including the penicillin shot, and his 
service-connected sinusitis as possible causes of his 
gastrointestinal symptoms.

As with the fatigue claim, the Veteran's service treatment 
records do not reflect complaints of or treatment for a 
gastrointestinal disability.  His September 1952 and April 
1953 pre-induction examination reports note that his chest, 
abdomen, and viscera were clinically normal.  The same is 
noted on the April 1955 separation examination report.  

Following his separation from service, June 1957 and June 
1970 VA examination reports reflect that the Veteran's 
digestive system was normal.  The Veteran reported no history 
of peptic ulcers, gastritis, hiatal hernia, diverticulosis, 
colitis, gallstones, liver disease, hepatitis, or cirrhosis 
in a March 1994 private medical history record.  

The earliest post-service indication of a gastrointestinal 
disability appears in a September 1995 private medical 
record.  This and subsequent records note that the Veteran 
was taking Tagamet, but they do not list a diagnosis of a 
gastrointestinal disability among the Veteran's active 
problems.  Gastroesophageal reflux disease (GERD) was 
expressly listed on a February 2000 private medical record, 
and subsequent medical records reflect that the Veteran has 
received regular treatment for gastrointestinal diseases.  

Based on this evidence, the Board finds that service 
connection for a gastrointestinal disability is not 
warranted.  The competent medical evidence of record does not 
diagnose GERD until more than 45 years following the 
Veteran's separation from service, and the earliest 
indication that he may be taking medication for a 
gastrointestinal disability appears approximately four 
decades following his separation from service.  Prior to 
1995, no findings consistent with a gastrointestinal 
disability are noted in the course of any medical examination 
and the Veteran himself expressly denied a medical history of 
gastrointestinal disability in a March 1994 private medical 
record.  As noted above, evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

Nor is there a medical opinion of record attributing the 
Veteran's gastrointestinal disability to his sinusitis 
medications or to his military service.  As noted above, the 
Veteran, as a lay person, is not competent to opine on 
matters requiring medical expertise.  See Jandreau, supra.  
The Board considers the question of whether a 
gastrointestinal disability may be linked to military service 
that occurred in the 1950s, or to medication that is being 
taken for service-connected sinusitis, to require medical 
expertise.  Because there is no such opinion of record, 
service connection for sinusitis cannot be established.

In summary, the Board concludes that the preponderance of the 
evidence is against granting entitlement to service 
connection for a gastrointestinal disability, either on a 
direct basis or as secondary to a service-connected 
disability.  As the evidence preponderates against the claim, 
the benefit-of-the-doubt doctrine is inapplicable, and 
service connection must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert, supra.

D.  Hyperlipidemia

The Veteran has also claimed entitlement to service 
connection for hyperlipidemia, which he also believes may 
have been caused by his military service or his service-
connected sinusitis.

At his May 2008 hearing, the Veteran testified that he was 
not treated in service for hyperlipidemia, and that he was 
diagnosed with it about one year ago.  He stated that he had 
not had problems with hyperlipidemia prior to this finding.  
He testified that he believes the medication he is taking has 
led to his hyperlipidemia.

VA awards service connection for 'disabilities.'  See, e.g., 
38 U.S.C.A. § 1110 (West 2002).  The term 'disability,' as 
contemplated by VA regulation, contemplates impairment of 
earning capacity.  See 38 C.F.R. § 4.1 (2009); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Here, the Veteran points 
to hyperlipidemia as his claimed disability.

However, there is nothing in law or fact to suggest that 
hyperlipidemia, in and of itself, diminishes earning capacity 
in any way.  Accordingly, hyperlipidemia cannot properly be 
considered a 'disability' for purposes of VA benefits.  Cf. 
Schedule for Rating Disabilities; Endocrine System 
Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) 
(indicating that diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are laboratory 
results and are not, in and of themselves, disabilities).

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  As the competent medical evidence of record does not 
show the Veteran to have a current diagnosis of disability 
related to hyperlipidemia, the Veteran has not asserted a 
specific disability related to hyperlipidemia, and 
hyperlipidemia is not, in and of itself, deemed to be a 
disability according to VA standards, there may be no service 
connection for this claimed disability on either a direct or 
a secondary basis.

The Board acknowledges the Veteran's contention that he 
currently has hyperlipidemia.  However, even assuming that he 
does have such a condition, without a current diagnosis of a 
disability contemplated by VA regulation, service connection 
cannot be granted.  Therefore, the Board need not attempt to 
verify whether the Veteran currently has hyperlipidemia at 
this time.

The Board notes that the Veteran is not precluded from filing 
a claim for service connection for a disability caused by, or 
related to, hyperlipidemia.  However, as of yet, the Veteran 
has not submitted a claim for such a disability, nor does the 
evidence of record reflect such a disability.

In sum, as hyperlipidemia is not a disability within the 
meaning of the law granting compensation benefits, service 
connection for hyperlipidemia must be denied.  As the 
preponderance of the probative evidence of record is against 
the claim, the benefit-of-the-doubt doctrine is inapplicable, 
and service connection must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert, supra. 



ORDER

New and material evidence not having been received, the claim 
to reopen the issue of entitlement to service connection for 
hypertension is denied.

Entitlement to service connection for bronchial asthma, to 
include as secondary to service-connected sinusitis, is 
denied.

Entitlement to service connection for fatigue, to include as 
secondary to service-connected sinusitis, is denied.

Entitlement to service connection for a gastrointestinal 
disability, to include as secondary to service-connected 
sinusitis, is denied.

Entitlement to service connection for hyperlipidemia, to 
include as secondary to service-connected sinusitis, is 
denied.


REMAND

The Veteran has also claimed entitlement to service 
connection for major depressive disorder, which the Board has 
recharacterized to be a claim of entitlement to service 
connection for an acquired psychiatric disability pursuant to 
Clemons.  

As noted above, VA must provide a medical examination in 
initial service connection claims where there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim.  McLendon, 
supra. 

With respect to the first element, the Board notes that the 
Veteran's current medical records contain ample evidence of 
treatment for a psychiatric disability.  

With respect to the second element, the Board notes two 
medical records that indicate the Veteran may have had a 
psychiatric disability shortly following his separation from 
service.  The first of these is a June 1955 VA medical 
record, written approximately two months following his 
separation from service, that characterizes the Veteran as 
"a nervous individual."  The second of these is a December 
1955 psychiatric evaluation that diagnoses the Veteran with 
"psychopathic inferiority."  Given that 38 C.F.R. 
§ 3.309(a) allows for presumptive service connection for 
psychoses, the Board finds that these medical records from 
within one year of his separation from service are sufficient 
for purposes of satisfying the second McLendon element.  

The Board notes that the third McLendon element has a very 
low threshold and finds that this threshold is satisfied by 
the Veteran's post-service medical records, which show 
consistent treatment for symptoms that may be attributed to 
psychiatric disability or personality disorder since 1955.  
Among these records is an August 1965 medical record that 
states the Veteran entered a VA institution for psychiatric 
treatment for symptoms he reported having experienced since 
his 1955 discharge from service.  

However, the Board finds there is not enough evidence of 
record to decide this claim.  Specifically, during the 
pendency of this appeal, no medical expert has reviewed the 
claims folder, and offered an opinion as to whether any 
current psychiatric disability is related to the Veteran's 
military service.  Nor has a medical opinion been sought with 
respect to the connection, if any, between any current 
psychosis and the nervousness and the psychopathic 
inferiority that were attributed to the Veteran in the year 
following his separation from service.  As such, the Board 
finds that a remand for a VA examination and etiology opinion 
is necessary.

Finally, the Board notes that the issues of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for schizophrenia and 
entitlement to a TDIU are inextricably intertwined with the 
claim being remanded herein, because adjudication of this 
claim may affect the merits and outcome of the schizophrenia 
and TDIU claims.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  Specifically, the VA examination requested below 
may produce evidence that is relevant to deciding whether to 
reopen the schizophrenia claim.  In addition, whether or not 
the Veteran becomes service-connected for an acquired 
psychiatric disability is highly relevant to determining 
whether a TDIU is warranted.  Thus, the issue of entitlement 
service connection for an acquired psychiatric disability 
must be fully adjudicated and developed by the AMC before the 
Board can render a final decision regarding his schizophrenia 
and TDIU claims.     

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Arrange for the Veteran to undergo a 
VA psychiatric examination to determine 
the nature and etiology of any current 
acquired psychiatric disability.  The 
claims folders must be thoroughly reviewed 
by the examiner in connection with the 
examination, and a complete history should 
be elicited directly from the Veteran.  
Any tests and studies deemed necessary by 
the examiner should be conducted.  All 
findings should be reported in detail.  

The examiner should identify any pertinent 
pathology found and should diagnose any 
current psychiatric disability.  As to any 
psychiatric disability identified on 
examination, the VA examiner should 
express an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any such 
disability was incurred or aggravated as a 
result of the Veteran's military service, 
to include as a result of his service-
connected sinusitis.  In forming this 
opinion, the examiner should expressly 
state whether the evidence of record 
demonstrates that a psychosis manifested 
within one year of his April 1955 
separation from service.  The examiner 
should specifically discuss the June 1955 
medical record describing the Veteran as 
"a nervous individual" and the December 
1955 medical record diagnosing 
"psychopathic inferiority."   Any 
opinion expressed must be accompanied by a 
complete rationale.

2.  After the development requested above 
has been completed, readjudicate the 
issues on appeal, including whether new 
and material evidence has been submitted 
to reopen the claim of entitlement to 
service connection for schizophrenia, and 
the claim of entitlement to a TDIU.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


